Appeal from a decree of the Surrogate’s Court of Broome County, entered on October 16, 1952. Appellants question the allowance of a claim against decedent’s estate. Claimant, a mother of three children, originally entered the employ of decedent as a housekeeper. This soon developed into a meretricious relationship, which lasted for many years, and resulted in the birth of two children to claimant and decedent, although they were never married. During the years of this illicit cohabitation they became involved in innumerable financial transactions. The claim is based partly upon these transactions and partly upon an alleged implied contract that obligated decedent to support claimant and her three children. Decedent was under no legal obligation to support *815claimant’s adult children to whom he bore no relationship. There is no evidence of an expressed contract to do so. During a long period of time, when they lived in decedent’s household, they made modest contributions to their mother which she contends were used for household expenses. The decree grants reimbursement to claimant for such payments. We see no legal justification for the allowance of this item. Otherwise, the record presents only questions of fact and the evidence is sufficient to sustain the decree. Decree modified by striking therefrom the allowance of $2,300 as reimbursement for payments made to claimant by her two daughters, and, as so modified, on the law and facts, affirmed, with costs to parties filing a brief, payable out of the estate. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.